DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the claim recites “ a photoacoustic sensor comprising…. a signal generator” and then later recites “a calibration unit comprising…… a signal generator”, however it is unclear if the signal generator being controlled by the calibration unit is the same signal generator as that of the signal generator introduced as being comprised by the photoacoustic sensor.
Claims 17 recites the limitation "wherein, when performing the in-situ calibration" in line 14.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honeywell International Inc US8939006 (hereinafter “Honeywell”).
Regarding claim 1, Honeywell discloses an apparatus (detector-10) for in-situ calibration of a photoacoustic sensor (system-16), the apparatus comprising: a measurement device (photodetector-26b) configured to measure an electric signal at an IR emitter (source-26a) of the photoacoustic sensor, wherein the IR emitter generates an electromagnetic spectrum (radiant energy) based on the electric signal; and a calibration unit (compensation circuits-28 in conjunction with processing circuit-42 which sends data to processing circuits-46) comprising processing circuitry, configured to compare the electric signal with a comparison value to generate a comparison result used as calibration information (dual signals provided by microphones 22a-b), wherein, when performing the in-situ calibration, the calibration unit is configured to adjust the electric signal based on the calibration information, or the calibration unit is configured to process an output signal of the photoacoustic sensor based on the calibration information to obtain an adjusted output signal of the photoacoustic sensor. (Fig 1, Col 3 line 46- Col 4 line 21)
Regarding claim 2, Honeywell discloses the calibration unit (compensation circuits-28 in conjunction with processing circuit-42 which sends data to processing circuits-46)  is configured to adjust the electric signal based on the comparison result to obtain a target value of the electric signal at the IR emitter to perform the in-situ calibration. (Fig 1, Col 3 line 46- Col 4 line 21)
Regarding claim 3, Honeywell discloses the processing circuitry (combination of processing circuit-42 which sends data to processing circuits-46) is configured to process the output signal of the photoacoustic sensor (system-16) based on the calibration information to obtain an adjusted output signal of the photoacoustic sensor. (Fig 1, Col 3 line 46- Col 4 line 21)
Regarding claim 4, Honeywell discloses the calibration unit (compensation circuits-28 in conjunction with processing circuit-42 which sends data to processing circuits-46) is configured to adjust the target value of the electric signal such that a target value of a physical characteristic of the IR emitter is obtained. (Fig 1, Col 3 line 46- Col 4 line 21)
Regarding claim 5, Honeywell discloses the calibration unit (compensation circuits-28 in conjunction with processing circuit-42 which sends data to processing circuits-46) is configured to adjust the electric signal based on the calibration information such that a change of resistance of the IR emitter is compensated. (Fig 1, Col 3 line 46- Col 4 line 21)
Regarding claim 6, Honeywell discloses  the electric signal comprises an electric pulse and wherein the calibration unit (compensation circuits-28 in conjunction with processing circuit-42 which sends data to processing circuits-46) is configured to calculate a time constant of the photoacoustic sensor from a physical characteristic of the IR emitter that changes based on the electric pulse, wherein the time constant indicates an ability of the physical characteristic of the IR emitter to follow the electric pulse. (Fig 1, Col 3 line 46- Col 4 line 21)	Regarding claim 7, Honeywell discloses the calibration unit (compensation circuits-28 in conjunction with processing circuit-42 which sends data to processing circuits-46) is configured to adjust the electric signal based on the comparison result to obtain a target value of the electric signal at the IR emitter to perform the in-situ calibration, wherein the calibration unit is configured to adjust the electric pulse such that at least one of an edge steepness, an amplitude, or a repetition frequency of the electric pulse is changed, wherein the change of the electric pulse changes the physical characteristic of the IR emitter such that an absolute difference between the physical characteristic and a target value of the physical characteristic is reduced. (Fig 1, Col 3 line 46- Col 4 line 21)	Regarding claim 8, Honeywell discloses the electric signal comprises an electric pulse and wherein a physical characteristic of the IR emitter (source-26a) is different from a target value of the physical characteristic due to a degradation of the IR emitter and wherein the calibration unit (compensation circuits-28 in conjunction with processing circuit-42 which sends data to processing circuits-46) is configured to adjust the electric signal or the electric pulse such that the degradation of the IR emitter is compensated. (Fig 1, Col 3 line 46- Col 4 line 21)
Regarding claim 9, Honeywell discloses an apparatus (detector-10) for in-situ calibration of a photoacoustic sensor, the apparatus comprising: a calibration unit (compensation circuits-28 in conjunction with processing circuit-42 which sends data to processing circuits-46) comprising at least one processor, configured to control a signal generator such that the signal generator feeds the IR emitter (source-26a) with an electric pulse; and a sensor (photodetector-26b) configured to measure a physical characteristic of a surface of the IR emitter, wherein the physical characteristic of the IR emitter depends on the electric pulse wherein the calibration unit is configured to compare the physical characteristic of the surface of the IR emitter with a target value of the physical characteristic of the surface of the IR emitter to obtain a calibration signal forming calibration information (dual signals provided by microphones 22a-b), and wherein, when performing the in-situ calibration, the calibration unit is configured to control the signal generator to adjust the electric pulse based on the calibration information, or the calibration unit is configured to process an output signal of the photoacoustic sensor based on the calibration information to obtain an adjusted output signal of the photoacoustic sensor. (Fig 1, Col 3 line 46- Col 4 line 21)
Regarding claim 10, Honeywell discloses the calibration unit (compensation circuits-28 in conjunction with processing circuit-42 which sends data to processing circuits-46) is configured to adjust the electric pulse based on the comparison result to obtain a target value of the electric pulse at the IR emitter to perform the in-situ calibration. (Fig 1, Col 3 line 46- Col 4 line 21)
Regarding claim 11, Honeywell discloses the processing circuitry (processing circuit-42 which sends data to processing circuits-46) is configured to process the output signal of the photoacoustic sensor (system-16) based on the calibration information to obtain an adjusted output signal of the photoacoustic sensor. (Fig 1, Col 3 line 46- Col 4 line 21)
Regarding claim 12, Honeywell discloses the physical characteristic of the surface of the IR emitter (source-26a) is a surface temperature, and the sensor is configured to measure the surface temperature by measuring a temperature of an environment of the IR emitter measuring an infrared radiation of the IR emitter at the surface of the IR emitter. (Fig 1, Col 3 line 46- Col 4 line 21)
Regarding claim 13, Honeywell discloses the signal generator, wherein the signal generator is configured to generate the electric pulse and feed the IR emitter of the photoacoustic sensor with the electric pulse. (Fig 1, Col 3 line 46- Col 4 line 21)
Regarding claim 14, Honeywell discloses the calibration unit (compensation circuits-28 in conjunction with processing circuit-42 which sends data to processing circuits-46) is configured to calculate a time constant of the photoacoustic sensor from the measured physical characteristic, wherein the time constant indicates an ability of the physical characteristic to follow the electric pulse. (Fig 1, Col 3 line 46- Col 4 line 21)	Regarding claim 15, Honeywell discloses the calibration unit (compensation circuits-28 in conjunction with processing circuit-42 which sends data to processing circuits-46) is configured to adjust the electric signal based on the comparison result to obtain a target value of the electric signal at the IR emitter (source-26a) to perform the in-situ calibration, wherein the calibration unit is configured to adjust the electric pulse such that at least one of an edge steepness, an amplitude, or a repetition frequency of the electric pulse is changed, wherein the change of the electric pulse changes the physical characteristic of the IR emitter such that an absolute difference between the physical characteristic and a target value of the physical characteristic is reduced. (Fig 1, Col 3 line 46- Col 4 line 21)
Regarding claim 16, Honeywell discloses the physical characteristic of the IR emitter (source-26a) is different from a target value of the physical characteristic due to a degradation of the IR emitter and wherein the calibration unit is configured to adjust the electric pulse such that the degradation of the IR emitter is compensated. (Fig 1, Col 3 line 46- Col 4 line 21)	Regarding claim 17, Honeywell discloses a microelectromechanical system (detector-10), comprising: a photoacoustic sensor (system-16) comprising an IR emitter (source-26a) and a signal generator configured to feed the IR emitter with an electric pulse, a calibration unit (compensation circuits-28 in conjunction with processing circuit-42 which sends data to processing circuits-46) comprising at least one processor, configured to control a signal generator such that the signal generator feeds the IR emitter with an electric pulse; and a sensor (photodetector-26b) configured to measure a physical characteristic of a surface of the IR emitter, wherein the physical characteristic of the IR emitter depends on the electric pulse wherein the calibration unit is configured to compare the physical characteristic of the surface of the IR emitter with a target value of the physical characteristic of the surface of the IR emitter to obtain a calibration signal forming calibration information, and wherein, when performing the in-situ calibration, the calibration unit is configured to control the signal generator to adjust the electric pulse based on the calibration information, or the calibration unit is configured to process an output signal of the photoacoustic sensor based on the calibration information to obtain an adjusted output signal of the photoacoustic sensor, wherein the IR emitter, the calibration unit, and the sensor are formed in a common semiconductor substrate, wherein the sensor comprises a semiconductor sensing unit formed within the semiconductor substrate. (Fig 1, Col 3 line 46- Col 4 line 21)
Regarding claim 18, Honeywell discloses the physical characteristic is a temperature, an emissivity, or a radiation of an electromagnetic signal of the IR emitter. (Fig 1, Col 3 line 46- Col 4 line 21)

Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855